Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 4/18/21 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-3, 5-14, and 16-23 allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
In interpreting the currently amended claims in light of the specification, the Examiner finds the claimed invention to be novel and non-obvious from the prior art of record. Claims 1-3, 5-14, and 16-23 are allowed for reasons argued by Applicant in the remarks field 7/12/21. 

The prior art of record that was found and cited comprised the following reference(s):
U.S Pat. Pub. No. 2017/0105335		‘Xu’
U.S Pat. Pub. No. 2016/0073573		‘Ethington’
U.S Pat. Pub. No. 2018/0181893		‘Basso’
U.S Pat. Pub. No. 2014/0108060		‘Anderson Jr.’
U.S Pat. Pub. No. 2017/0228475		‘Aldor-Noiman’
Xu is primarily directed to determining and presenting an improved seeding rate recommendation for sowing plant seeds in a field. However, Xu is silent to using the probability of success generation instructions to generate a dataset of success probability scores which describe a probability of successful yield as a probability of success value on the one or more target fields. Ethington is primarily directed to managing agricultural activities implemented using an agricultural intelligence computer system. However, Ethington is silent to using the probability of success generation instructions to generate a dataset of success probability scores which describe a probability of successful yield as a probability of success value on the one or more target fields. Basso is primarily directed to utilizing in-season information relating to weather conditions actually experienced by the field to prepare mid-season, updated crop management plans. However, Basso is silent to using the probability of success generation instructions to generate a dataset of success probability scores which describe a probability of successful yield as a probability of success value on the one or more target fields. Anderson Jr. is primarily directed to determining if the yield of transgenic crop falls within a predetermined yield range. However, Anderson Jr. is silent to using the probability of success generation instructions to generate a dataset of success probability scores which describe a probability of successful yield as a probability of success value on the one or more target fields. Aldor-Noiman is primarily directed to an agricultural intelligence computer system communicating with a controller for an agricultural machine, controlling the agricultural machine to plant the one or more target hybrid seeds in the one or more target fields. However, Aldor-Noiman is silent to using the probability of success generation instructions to generate a dataset of success probability scores which describe a probability of successful yield as a probability of success value on the one or more target fields. 
On pages 10-11 of the previous remarks received 7/12/21, Applicant argues that “Claim 1 recites "success probability scores". Each of Ethington's (cited 0061) "possible yield potentials" is a yield magnitude that is not a probability score. By saying "possible", Ethington means that the yield magnitude is not assured, but Ethington makes no attempt to quantify any probability. Likewise, Ethington (cited 0061) saying "simulate possible yield potentials...graphs the projected yield" means yield magnitude. Thus, Ethington lacks a success probability score.” The Examiner is persuaded by this argument, and that the limitations overcomes the prior art on record. An updated search yielded no prior art references that would reasonably anticipate or render obvious the claimed invention. None of the prior art recorded, either taken by itself or in combination, would have anticipated or made obvious the invention of the present application at or before the time is was filed. 
Foreign reference WO 2015100023 A1 ‘Method for Performing E.g. Nutrient Deficit Test at Hexagonal Shaped Field Site For Planting Agricultural Crop, Involves Identifying Zone of Field Site, Planting Crop in Zone of Field Site, and Subjecting Planted Crop to Test’ is directed to identifying a zone of a field site having minimal variation in predetermined soil parameter by applying a model of agronomic performance as function of the predetermined soil parameter, where the predetermined soil parameter affects agronomic performance during agronomic test. However, the reference is silent to using the probability of success generation instructions to generate a dataset of success probability scores which describe a probability of successful yield as a probability of success value on the one or more target fields. Non-patent literature ‘Reproductive Success of Two Eucalyptus Hybrid Populations. I. Generalized Seed Output Model and Comparison of Fruit Parameters’ is directed to the dynamics of the reproductive success of two interspecific Eucalyptus hybrid populations in relation to a generalized model of seed output of a single plant. However, the reference is silent to using the probability of success generation instructions to generate a dataset of success probability scores which describe a probability of successful yield as a probability of success value on the one or more target fields.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIN ELIZABETH GAVIN whose telephone number is (571)270-7019. The examiner can normally be reached M-F 7:30-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.E.G./Examiner, Art Unit 3683

/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683